IN THE
                            TENTH COURT OF APPEALS

                                  No. 10-08-00208-CR

HARMON LUTHER TAYLOR,
                                                           Appellant
v.

THE STATE OF TEXAS,
                                                           Appellee



                            From the County Court at Law
                               Walker County, Texas
                               Trial Court No. 07-1392


                                      OPINION


       Harmon Luther Taylor was convicted in municipal court of operating a motor

vehicle without a driver’s license. Taylor appealed to the county court at law where his

case remains pending.       After a hearing, that court orally denied “Taylor’s Special

Appearance, Motion to Strike or Rename 17 October Setting, First Motion to Dismiss,

and First Motion to Quash.” Seven months later, Taylor filed a “First Verified Notice of

Appeal under the Collateral Order Doctrine.” We will dismiss this interlocutory appeal

for want of jurisdiction.
                                       Background

        Taylor raised several complaints in his “Special Appearance, Motion to Strike or

Rename 17 October Setting, First Motion to Dismiss, and First Motion to Quash”

(hereinafter, “Taylor’s Motion”). Procedurally, he contended: (1) the county court at

law lacked subject matter jurisdiction, personal jurisdiction, or venue; (2) the October 17

setting for an arraignment should be “struck or renamed” because an arraignment is

unnecessary in an appeal by trial de novo under article 45.042(b) of the Code of

Criminal Procedure; (3) the traffic ticket he received does not satisfy the requirements

for a complaint under article 45.019; (4) he did not receive timely or adequate notice of

the complaint under article 45.018(b); and (5) asserting peculiar definitions for the

“place” called “this state,” he argued that the “choice of law” for his case is “the Law of

the Land” and thus the State’s “theory of its case arises under maritime law.”

        Substantively, Taylor’s Motion asserted that no driver’s license is required to

operate a vehicle if the driver is engaged in non-commercial activity.

        Taylor’s Motion contains the following “Summary of the non-compliance”:

               The “complaint” fails to satisfy Art. 45.019. The authority of the
        State of Texas is usurped by a federal corporation called STATE OF
        TEXAS, under which latter name there is no authority to initiate any
        complaint. And, there is no offense defined, much less committed. The
        mixing and matching of Law of the Land and “law” of “this state” so
        permeates the “complaint” as to render it completely confused and
        unintelligible.

        The court orally denied Taylor’s Motion following a hearing conducted on

November 28, 2007. Taylor filed his notice of appeal on June 3, 2008.




Taylor v. State                                                                      Page 2
        The Clerk of this Court notified Taylor by letter dated July 3 that his appeal to

this Court appeared subject to dismissal for want of jurisdiction. This notice warned

Taylor that the appeal may be dismissed if he did not (1) specify the order or orders he

is challenging and (2) state the legal basis for this Court to exercise jurisdiction over the

appeal. In response, he explains that he is appealing the denial of Taylor’s Motion and

asserts that this Court has jurisdiction under the collateral order doctrine which is

recognized in federal appellate courts and which Taylor characterizes as “a procedural

right applicable to the states via the 14th Amendment.”

                                Collateral Order Doctrine

        The collateral order doctrine is a federal doctrine which permits appellate review

of a certain interlocutory rulings “which finally determine claims of right separate from,

and collateral to, rights asserted in the action, too important to be denied review and

too independent of the cause itself to require that appellate jurisdiction be deferred until

the whole case is adjudicated.” Midland Asphalt Corp. v. United States, 489 U.S. 794, 798,

109 S. Ct. 1494, 1498, 103 L. Ed. 2d 879 (1989) (quoting Cohen v. Beneficial Indus. Loan

Corp., 337 U.S. 541, 546, 69 S. Ct. 1221, 1225-26, 93 L. Ed. 2d 1528 (1949)). To fit within

this narrow exception, “an order must (1) ‘conclusively determine the disputed

question,’ (2) ‘resolve an important issue completely separate from the merits of the

action,’ and (3) ‘be effectively unreviewable on appeal from a final judgment.’” Id. at

799, 109 S. Ct. at 1498 (quoting Coopers & Lybrand v. Livesay, 437 U.S. 463, 468, 98 S. Ct.
2454, 2458, 57 L. Ed. 2d 351 (1978)).




Taylor v. State                                                                        Page 3
        The Supreme Court has specified three types of orders in criminal cases to which

the collateral order doctrine applies.

               We have interpreted the collateral order exception “with the utmost
        strictness” in criminal cases.       Although we have had numerous
        opportunities in the 40 years since Cohen to consider the appealability of
        prejudgment orders in criminal cases, we have found denials of only three
        types of motions to be immediately appealable: motions to reduce bail,
        motions to dismiss on double jeopardy grounds, and motions to dismiss
        under the Speech or Debate Clause. These decisions, along with the far
        more numerous ones in which we have refused to permit interlocutory
        appeals, manifest the general rule that the third prong of the Coopers &
        Lybrand test is satisfied only where the order at issue involves “an asserted
        right the legal and practical value of which would be destroyed if it were
        not vindicated before trial.”

Id. (quoting Flanagan v. United States, 465 U.S. 259, 265, 104 S. Ct. 1051, 1055, 79 L. Ed. 2d
288 (1984); United States v. MacDonald, 435 U.S. 850, 860, 98 S. Ct. 1547, 1552, 56 L. Ed. 2d
18 (1978)) (other citations omitted).

                                         Due Process

        Taylor argues that the collateral order doctrine is a procedural right applicable to

the states through the Due Process Clause of the Fourteenth Amendment. However,

the only federal rights which have been made “applicable to the states” through the

Due Process Clause in this fashion are the majority of those rights set out in the first

eight amendments to the United States Constitution. See Sam A. Mullin, Comment, The

Place for Prayer in Public Policy: A Reevaluation of the Principles Underlying the Decision in

Santa Fe Independent School District v. Doe, 44 S. TEX. L. REV. 555, 569 n.59 (2003); see also

id. at 568 n.54 (“The only provisions of the first eight amendments that have not been

incorporated are the Second and Third Amendments, the Fifth Amendment’s Grand



Taylor v. State                                                                         Page 4
Jury Indictment Clause, and the Seventh Amendment.”) (quoting Note, Rethinking the

Incorporation of the Establishment Clause: A Federalist View, 105 HARV. L. REV. 1700, 1700

n.3 (1992)); see also Albright v. Oliver, 510 U.S. 266, 272-73, 114 S. Ct. 807, 812-13, 127 L.

Ed. 2d 114 (1994) (discussing cases which have held various “procedural protections

contained in the Bill of Rights” applicable to the states).1

        To the extent Taylor’s due process claim is based on principles of procedural due

process, we observe that procedural due process in a criminal trial at a minimum

requires notice and a meaningful opportunity to defend. See Jackson v. Virginia, 443 U.S.
307, 314, 99 S. Ct. 2781, 2786, 61 L. Ed. 2d 560 (1979) (“a person cannot incur the loss of

liberty for an offense without notice and a meaningful opportunity to defend”); Gollihar

v. State, 46 S.W.3d 243, 246 (Tex. Crim. App. 2001) (same). And in a first appeal of right

(as provided in Texas), the procedures employed “must comport with the demands of

the Due Process and Equal Protection Clauses of the Constitution.” Evitts v. Lucey, 469
U.S. 387, 393, 105 S. Ct. 830, 834, 83 L. Ed. 2d 821 (1985).

        The trial court conducted a hearing on Taylor’s Motion, and he does not contend

at this juncture that he was denied a meaningful opportunity to present the allegations

contained therein for that court’s consideration. It also appears that the allegations of

Taylor’s Motion can be fully addressed in an appeal following a conviction, if any, in



1
         Although these rights apply to the states, the Sixth Amendment right to a jury trial does not
apply to “petty” offenses, defined as those with a maximum authorized prison or jail term of six months.
Lewis v. United States, 518 U.S. 322, 325-26, 116 S. Ct. 2163, 2166-67, 135 L. Ed. 2d 590 (1996). And the Sixth
Amendment right to counsel applies to only a criminal prosecution “that actually leads to
imprisonment.” Alabama v. Shelton, 535 U.S. 654, 657, 122 S. Ct. 1764, 1767, 152 L. Ed. 2d 888 (2002)
(quoting Argersinger v. Hamlin, 407 U.S. 25, 33, 92 S. Ct. 2006, 2010, 32 L. Ed. 2d 530 (1972)).


Taylor v. State                                                                                        Page 5
the county court at law.2 See, e.g., State v. Neesley, 239 S.W.3d 780 (Tex. Crim. App. 2007)

(addressing issue of statutory construction); Bible v. State, 162 S.W.3d 234 (Tex. Crim.

App. 2005) (determining whether Louisiana law governs admissibility of defendant’s

confession); Hardeman v. State, 1 S.W.3d 689 (Tex. Crim. App. 1999) (addressing

propriety of arraignment procedures); Witt v. State, 237 S.W.3d 394 (Tex. App.—Waco

2007, pet. ref’d) (determining whether venue proved); Schinzing v. State, 234 S.W.3d 208

(Tex. App.—Waco 2007, no pet.) (addressing jurisdiction of municipal court and county

court); Chafin v. State, 95 S.W.3d 549 (Tex. App.—Austin 2002, no pet.) (criminal charge

dismissed due to trial court’s lack of subject matter jurisdiction or personal jurisdiction);

Burling v. State, 83 S.W.3d 199 (Tex. App.—Fort Worth 2002, pet. ref’d) (addressing

adequacy of notice).

        For these reasons, we hold that due process does not require that Texas appellate

courts employ the collateral order doctrine. See Permian Corp. v. Davis, 610 S.W.2d 236,

237-38 (Tex. Civ. App.—El Paso 1980, writ ref’d) (declining to employ collateral order

doctrine in civil appeal).

                                               Jurisdiction

        Because there has been no judgment of conviction in the county court at law, this

is by definition an interlocutory appeal. “The courts of appeals do not have jurisdiction

to review interlocutory orders unless that jurisdiction has been expressly granted by


2
        Subject to the limitations on this Court’s jurisdiction provided by article 4.03 of the Code of
Criminal Procedure. See TEX. CODE CRIM. PROC. ANN. art. 4.03 (Vernon 2005) (when defendant appeals
from inferior court to county court, this Court’s appellate jurisdiction is limited to cases in which the fine
imposed by the county court exceeds $100 “unless the sole issue is the constitutionality of the statute or
ordinance on which the conviction is based”).


Taylor v. State                                                                                        Page 6
law.” Apolinar v. State, 820 S.W.2d 792, 794 (Tex. Crim. App. 1991); Ahmad v. State, 158
S.W.3d 525, 526 (Tex. App.—Fort Worth 2004, pet. ref’d). Taylor has not identified any

statutory provision granting this Court jurisdiction over his interlocutory appeal, and

we are not aware of any. Accordingly, we dismiss this appeal for want of jurisdiction.




                                                       FELIPE REYNA
                                                       Justice
Before Chief Justice Gray,
       Justice Vance, and
       Justice Reyna
       (Chief Justice Gray concurring with note)*
Appeal dismissed
Opinion delivered and filed September 3, 2008
Publish
[CR25]

*       (“Chief Justice Gray concurs in the result. A separate opinion will not issue. He
notes, however, that the Tenth Court of Appeals is a court of limited jurisdiction,
particularly when it comes to the review of matters arising from criminal proceedings.
In this regard, the final paragraph is the only paragraph necessary for the disposition of
this proceeding, rendering the balance of the opinion dicta.”)




Taylor v. State                                                                     Page 7